                                           Case 4:19-cv-04162-SBA Document 348 Filed 07/21/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       CARL ZEISS MEDITEC, INC.,                          Case No. 19-cv-04162-SBA (LB)
                                  12                     Plaintiff,
Northern District of California
 United States District Court




                                                                                              DISCOVERY ORDER
                                  13               v.
                                                                                              Re: ECF No. 342
                                  14       TOPCON MEDICAL SYSTEMS, INC., et
                                           al.,
                                  15
                                                         Defendants.
                                  16

                                  17        The parties dispute the procedures for production of the ESI discovery that has been the

                                  18   subject of earlier orders.1 The court can decide the dispute without oral argument.2 N.D. Cal. Civ.

                                  19   L.R. 7-1(b).

                                  20        The court issued criteria for the contents of the search strings in its previous order: they should

                                  21   be comprised of “obscure terms in the text of the Target File and Boolean operators ‘and’ and

                                  22

                                  23

                                  24

                                  25
                                       1
                                        Discovery Letter Brief – ECF No. 342; Orders – ECF Nos. 299, 302, & 322. Citations refer to
                                       material in the Electronic Case File (ECF); pinpoint citations are to the ECF-generated page numbers
                                  26   at the top of documents.
                                       2
                                         The court originally set the matter for a hearing on July 29, 2021. Docket Entry – ECF No. 345.
                                  27   Topcon filed an administrative motion to reschedule the hearing date due to its counsel’s conflict. Mot.
                                       – ECF No. 346. Because the court finds this dispute appropriate for decision without oral argument,
                                  28   that motion is denied as moot. N.D. Cal. Civ. L.R. 7-1(b).

                                       ORDER – No. 19-cv-04162-SBA (LB)
                                             Case 4:19-cv-04162-SBA Document 348 Filed 07/21/21 Page 2 of 2




                                   1   ‘w/.’”3 Zeiss must correct its proposed search strings that are facially noncompliant with the

                                   2   court’s order, i.e., search strings that do not use obscure terms or Boolean operators.

                                   3         The court also ruled that the parties must work together to craft the search strings.4 The court’s

                                   4   order did not allow for using the search strings proposed by only one of the parties; it required the

                                   5   parties to work together to use search strings that were the result of collaboration. That said, the

                                   6   purpose of the search strings was to efficiently identify and produce the target files. Search strings

                                   7   that result in hundreds of thousands of results are not sufficient.5 Accordingly, the court denies

                                   8   Topcon’s request to use only its search strings in conducting the ESI, but orders Zeiss to fix its

                                   9   search strings so that they result in fewer hits. It appears that Topcon has developed strings that

                                  10   accomplish this.6 The court therefore orders Topcon to work with Zeiss to create search strings

                                  11   that meet the court’s requirements and that Zeiss agrees with.

                                  12         The court does not address the issue with the 836 Target Files because the parties represent
Northern District of California
 United States District Court




                                  13   that they have not fully met and conferred on this issue.7

                                  14         In sum, Zeiss must correct the search strings as identified in this order, and the parties must

                                  15   work together to develop and choose search strings that satisfy the court’s requirements and do not

                                  16   create overly burdensome search results. If the parties cannot reach an agreement on which search

                                  17   strings to use in the next 21 days, they may submit an updated joint letter brief and the court will

                                  18   hold a discovery hearing on the issue.

                                  19

                                  20         IT IS SO ORDERED.

                                  21         Dated: July 21, 2021

                                  22                                                      ______________________________________
                                                                                          LAUREL BEELER
                                  23                                                      United States Magistrate Judge
                                  24

                                  25   3
                                           Order – ECF No. 299 at 1–2.
                                       4
                                  26       Id. at 2.
                                       5
                                           Discovery Letter Brief – ECF No. 342 at 4–5.
                                  27   6
                                           Id.
                                  28   7
                                           Id. at 1, 5.

                                       ORDER – No. 19-cv-04162-SBA (LB)                     2
